t c summary opinion united_states tax_court james gill and katie gill petitioners v commissioner of internal revenue respondent docket no 8023-02s filed date james and katie gill pro sese michael d zima for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure the only issue for decision is whether respondent should be estopped from collecting an erroneous refund paid in respect of what respondent concedes was petitioners’ properly reported tax_liability for the year in issue we hold that respondent should not be so estopped background some of the facts have been stipulated and they are so found petitioners resided in cocoa florida at the time that their petition was filed with the court in petitioner katie gill mrs gill received inter alia social_security_benefits in the amount of dollar_figure the social_security administration issued a form ssa-1099 in respect of such benefits although the record does not include a copy of the form ssa-1099 that was sent to mrs gill box would presumably have shown the amount of dollar_figure ’ respondent’s instructions for form 1040a for direct the taxpayer to report on line 13a social_security_benefits the amount from box of the taxpayer’s form ssa-1099 respondent’s form ssa-1099 for includes the following eight boxes box name box beneficiary’s social_security_number box benefits paid in box benefits repaid to ssa in box net benefits for box minus box box voluntary federal_income_tax withheld box address and box claim number use this number if you need to contact ssa - - instructions then direct the taxpayer to report on line 13b taxable_amount see page the portion of the taxpayer’s social_security_benefits that is taxable pursuant to the worksheet on page of the instructions in completing their form 1040a petitioners left line 13a blank and placed the figure in line 13b the figure represents one-half of the social_security_benefits that were received by mrs gill in that figure also correctly represents the amount of such benefits that was properly includable in petitioners’ income for on their form 1040a petitioners reported adjusted_gross_income in the amount of dollar_figure taxable_income in the amount of dollar_figure and tax in the amount of dollar_figure petitioners enclosed with their return a check in the amount of the difference dollar_figure between their reported liability dollar_figure and the total amount of their withholding dollar_figure upon receiving petitioners’ return respondent mistakenly concluded that petitioners had overreported their income by dollar_figure ie the amount reported on line 13b as the taxable_amount of social_security_benefits received respondent the worksheet reflects the statutory formula set forth in sec_86 that determines the amount of social_security_benefits that is includable in the taxpayer’s gross_income the parties agree that petitioners’ reported tax_liability of dollar_figure represents petitioners’ correct_tax liability for q4e- then recalculated petitioners’ tax_liability as dollar_figure and in date issued a refund check in the amount of dollar_figure upon receiving the refund check petitioners questioned the matter by contacting one of respondent’s representatives at an number the representative agreed with petitioners that respondent had made a mistake and requested that petitioners return the refund check petitioners did so however a couple of months thereafter by letter dated date another of respondent’s representatives advised petitioners as follows we received the returned refund check for dollar_figure our records show you incorrectly figured your pensions and annuities as taxable social_security the refund is correct and will be reissued if you have any questions please call ms robbin cooley petitioners contacted ms cooley who insisted that petitioners had incorrectly reported their social_security_benefits as taxable thereafter upon receipt of the second refund check petitioners cashed it ultimately well over a year later respondent concluded that petitioners had correctly reported their social_security_benefits and that respondent had erred in issuing petitioners a the amount of dollar_figure was calculated as follows liability reported and paid per return dollar_figure less liability as recalculated by respondent --dollar_figure decrease in tax dollar_figure plus interest due petitioners dollar_figure amount of refund check dollar_figure - - refund check accordingly by notice dated date respondent determined a deficiency in petitioners’ income_tax for in the amount of dollar_figure discussion the parties agree that petitioners’ correct_tax liability for is dollar_figure which is the amount reported by petitioners as their tax_liability on their form 1040a nevertheless petitioners contend that they should not be liable for any deficiency at trial petitioner james gill expressed his view as follows i’m very frustrated i feel that i have been harassed i have tried over the years to do my own taxes correctly and i did do them correctly in this case your honor if the government makes a mistake my feelings are they ought to write it off that was their -- i don’t have the money i have more debt problems i have you know a need for the money the situation has changed since and when i filed this return essentially petitioners seek to estop respondent from pursuing the present action against them although the doctrine_of equitable_estoppel is applicable against the commissioner it is well established that the doctrine is applied against the commissioner with the utmost caution and restraint 312_f2d_311 we need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 cir affg 32_tc_998 and 32_tc_1017 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the rationale for this rule_of law has been articulated as follows the tendency against government estoppel is particularly strong where the official’s conduct involves questions of essentially legislative significance as where he conveys a false impression of the laws of the country obviously congress’s legislative authority should not be readily subordinated to the action of a wayward or unknowledgeable administrative official accordingly the general proposition has been that the estoppel doctrine is inapplicable to prevent the commissioner from correcting a mistake of law see 353_us_180 fn ref and further citations omitted schuster v commissioner supra pincite in short the policy in favor of an efficient collection of the public revenue outweighs the policy of the estoppel doctrine in its usual and customary context id although we can appreciate petitioners’ frustration the fact of the matter is that the events of the present case do not provide a basis for estopping respondent from collecting an erroneous refund paid in respect of what respondent concedes was petitioners’ properly reported tax_liability for the year in issue see 90_tc_684 86_tc_157 see also 381_us_68 77_tc_765 accordingly we are left with no alternative but to sustain respondent’s deficiency determination reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent ’ ’ in an action for redetermination of a deficiency this court does not generally have jurisdiction over interest accordingly the decision that we shall enter will speak only to petitioners’ liability for the dollar_figure deficiency in income_tax however we note that at trial counsel for respondent acknowledged that interest on the deficiency will be abated by respondent
